Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 1.8.21. In view of this communication, claims 1-20 are now pending in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lehikoinen et al (US 20190288571 A1), hereinafter referred to as Lehikoinen in view of Woodward (US6034462A).
Regarding Claim1 , Lehikoinen discloses a fractional slot concentrated motor [Para 0053] for electric aircraft [Para 0002], the motor (Fig 4 below, 150) comprising: 
a stator (Fig 4, 162), the stator comprising:
an inner cylindrical surface and outer cylindrical surface, wherein: 
the inner cylindrical surface (Fig 4, S2)  and outer cylindrical surface (Fig 4, S1) are coaxial about an axis of rotation (Fig 4, AA); 
the inner cylindrical surface has a first radius (Fig 4, R2) and the outer cylindrical surfaces has a second radius (Fig 4, R1); and 
the first radius is different from the second radius (R1, and R2 are different); 
a plurality of teeth (Fig 4, T1, T2) disposed on the inner cylindrical surface and extending radially inward (T1, T2 are extending towards AA), wherein each tooth of the plurality of teeth has a cross-sectional area (each tooth T1, T2 has a cross sectional area), 
a plurality of modular winding sets [Para 0069], each of the plurality of modular winding sets comprising at least a segment [Para 0069] of electrically conductive material [Para 0061] wound upon at least a tooth of the plurality of teeth; 
at least an inverter [Para 0058], wherein: 
the at least an inverter provides electrical power to at least a portion of the stator [Para 0058 discloses multiple paths per phase which can be supplied with an independent inverter]; and
the at least an inverter provides electrical power to a configurable portion[Para 0058 discloses multiple paths per phase which can be supplied with an independent inverter of the stator, Para 0084 discloses configuration for generating 300 kW of power); 
a rotor shaft (Fig 4, 164, 422) [para 0003] at the axis of rotation (Fig 4, AA), the rotor shaft disposed coaxially within the inner cylindrical surface (Fig 4, S2)   and rotatable relative to the stator (Fig 4, 162), the rotor shaft comprising; 
a cylindrical surface (Fig 4, SR1) facing the inner cylindrical surface (Fig 4, S2)   of the stator; 
a plurality of permanent magnets (Fig 4, 424) [Para 0047]mechanically coupled to rotor shaft; and 
a first end (Fig 2 below, E1) mechanically coupled to a propulsor [Para 0033]; 
at least an air gap (Fig 4, AG) disposed between the outer cylindrical surface of the rotor shaft (Fig 4, SR1)  and the inner cylindrical surface (Fig 4, S2) of the stator.
Lehikoinen does not explicitly disclose the teeth having cross-sectional area increasing as the tooth extends further from the inner cylindrical surface;
Woodward discloses the teeth having cross-sectional area (Woodward, Fig 4 below, A1, A2,A1 is increasing to A2) increasing as the tooth extends further from the inner cylindrical surface (Woodward, Fig 4, IS1) ;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Lehikoinen with the increasing cross sectional area of the stator tooth as taught by Woodward to trap the winding in place and have the desired combination of magnetic flux generation due to overlapping magnetic surfaces of stator and rotor. 

    PNG
    media_image1.png
    540
    586
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    602
    516
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    399
    763
    media_image3.png
    Greyscale


Regarding Claim 2 , Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward further discloses the at least a segment [Lehikoinen, Para 0069]  is composed at least in part of copper [Lehikoinen , Para 0061]
Regarding Claim 3 , Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward further discloses the plurality of permanent magnets (Lehikoinen, Fig 4 above, 424) [Para 0047] comprises a Halbach array [Lehikoinen, Para 0050]
Regarding Claim 4 , Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward further discloses the permanent magnets (Lehikoinen, Fig 4 above, 424) augment a magnetic field [Lehikoinen, Para 0052 discloses increased strength due to overlap of magnetic fields of magnets in the airgap] located within a portion of the stator (Lehikoinen, Fig 4, 162). 
Regarding Claim 5 , Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward further discloses the permanent magnets (Lehikoinen, Fig 5 below, B, D negate a magnetic field of Fig 5, A, C) [Para 0050]  located within a portion of the stator (Fig 4, 162). 

    PNG
    media_image4.png
    387
    524
    media_image4.png
    Greyscale

Regarding Claim 7 , Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward further discloses each of the plurality of modular windings sets (Woodward, Fig 2 below, 2) comprises a one-fourth of the stator (Woodward, Fig 2, 2, 4,6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Lehikoinen in view of Woodward with the each of the plurality of modular winding sets comprising one-fourth of the stator as further taught by Woodward in order to enable one of the possible stator configurations consisting of four poles.

    PNG
    media_image5.png
    549
    347
    media_image5.png
    Greyscale

Regarding Claim 8 , Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward further discloses each of plurality of modular winding sets [Lehikoinen , Para 0069](Fig 8 below, 802), includes a plurality of segments of wire wound around two or more of the plurality of teeth (Lehikoinen, Fig 8, 804).

    PNG
    media_image6.png
    408
    465
    media_image6.png
    Greyscale

Regarding Claim 9, Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward further discloses the at least a segment [Lehikoinen, Para 0069] (Fig 8 above, 802)   wound around at least a tooth (Lehikoinen, Fig 8, 804),  is parallel to the axis of rotation (Lehikoinen, Fig 4 above, AA).  (The winding segment Fig 8, 802 extends into the page in a direction that is parallel to axis of rotation Fig 4 above, AA).
Regarding Claim 10, Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward further discloses the at least a segment [Lehikoinen, Para 0069] (Fig 8 above, 802)   wound around at least a tooth (Lehikoinen, Fig 8, 804),  align [Lehikoinen, Para 0035] the magnetic fields of the windings [Lehikoinen , Para 0069](Fig 8, 802) with the magnetic fields produced by the rotor shaft magnets (Lehikoinen, Fig 4 above, 424).
Regarding Claim 11, Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward further discloses the each of the plurality of modular winding sets [Lehikoinen , Para 0069](Fig 8 above, 802) is driven by an individual power inverter [Lehikoinen , Para 0058]. 
 Regarding Claim 12, Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward further discloses at least a portion of the stator (Lehikoinen, Fig 4 above, 162),  is attached to an electric aircraft [Para 0002], (Fig 1A below shows motor which consists of   stator and rotor and  is attached to electric aircraft).  

    PNG
    media_image7.png
    649
    587
    media_image7.png
    Greyscale

Regarding Claim 13, Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward further discloses the stator comprises a hollow cylinder [Lehikoinen, Para 0046]. 
 Regarding Claim 14, Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward further discloses the plurality of modular winding sets further comprise a plurality of multiphase windings [Lehikoinen, Para 0020, 0046, 0058].  
Regarding Claim 17, Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward further discloses at least a tooth (Lehikoinen, Fig 4 above, T1, T2) is integral to the stator (Lehikoinen, Fig 4, 162). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lehikoinen in view of Woodward and Fahimi et al(US20150002063A1), hereinafter referred to as Fahimi.
 Regarding Claim 6, Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward does not disclose each of the plurality of modular winding sets comprise one- eighth of the stator. 
Fahimi discloses each of the plurality of modular winding sets (Fahimi, Fig 4 below, a1, b1, c1, d1, a2, b2, c2, d2) comprise one- eighth of the stator (Fahimi, Fig 4, 452). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Lehikoinen in view of Woodward with the each modular winding set comprising one-eighth of the stator as taught by Fahimi to enable one of the possible stator configurations consisting of eight poles.

    PNG
    media_image8.png
    391
    499
    media_image8.png
    Greyscale

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lehikoinen in view of Woodward and Brasas et al(WO2013124239A2), hereinafter referred to as Brasas.
Regarding Claim 15, Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward discloses the segment but does not disclose it is wound upon at least a tooth in a single layer. 
Brasas discloses the at least a segment is wound upon at least a tooth in a single layer [Brasas, Abstract]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Lehikoinen in view of Woodward with at least a segment wound upon at least a tooth in a single layer as taught by Brasas reduce cogging torque [Brasas, Abstract].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lehikoinen in view of Woodward and Khoo(WO2014117350A1).
Regarding Claim 16, Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward further discloses the segment but does not disclose it is wound upon at least a tooth in a double layer.
Khoo discloses the segment is wound upon at least a tooth in a double layer [Khoo, Page 1, Para 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Lehikoinen in view of Woodward with at least a segment wound upon at least a tooth in a double layer as taught by Khoo to enable a higher power density machine layer [Khoo, Page 1, Para 4].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lehikoinen in view of Woodward and Gerstler et al (US 20100090549 A1), hereinafter referred to as Gerstler.
Regarding Claim 18, Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward further discloses the at least a segment of electrically conductive material wound upon at least a tooth but does not disclose it comprises Litz wires.
Gerstler discloses  the at least a segment of electrically conductive material wound upon at least a tooth but does not disclose it comprises Litz wires [Gerstler, Para 0023, 0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Lehikoinen in view of Woodward with at least a segment of electrically conductive material wound upon at least a tooth comprising Litz wires as taught by Gerstler to reduce magnetic skin effect and improve magnetic efficiency.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lehikoinen in view of Woodward and Verna et al (US 20200385130A1), hereinafter referred to as Verna.
Regarding Claim 19, Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward further an inverter as shown above but does not disclose it is disposed on or in at least a portion of the stator.
Verna discloses an inverter is disposed on or in at least a portion of the stator [Verna, Para 0008, 0026].
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Lehikoinen in view of Woodward with an inverter is disposed on or in at least a portion of the stator as taught by Verna to have sturdy mounting as well as access to any cooling needed.
Regarding Claim 20, Lehikoinen in view of Woodward discloses the system of claim 1. Lehikoinen in view of Woodward discloses the rotor shaft as shown above but does not disclose it comprises an impeller.
Verna discloses the rotor shaft comprises an impeller [Verna, Para 0018, 0027 0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the motor of Lehikoinen in view of Woodward the rotor shaft comprising an impeller  as taught by Verna to direct air flow to cool electric propulsion assembly [Verna, Para 0029].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832